DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 03/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 7-13, 15 and 16 are amended in Applicant’s response while claims 6, 14 and 17 are canceled.  Claims 1-5, 7-13, 15 and 16 remain pending.

Response to Arguments
Applicant’s arguments received on 03/21/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.

Applicant disagrees that claim 1 is directed to an abstract idea and argues on pgs. 10-11 of the Response in the Remarks section that like the TecSEC decision, claim 1 improves computer functionality by automatically, via the fleet manager system, dispatching the each of the commercial vehicles.  Applicant further argues that the claims are integrated into a practical application.
Examiner respectfully disagrees.  Making decisions about dispatching vehicles is an abstract idea and claiming at a high level of generality that it is performed by a system does not preclude the claim from reciting an abstract idea nor does simply using a system itself impart a particular improvement in computer functionality.

  Applicant’s arguments received on 03/21/2022 regarding the 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive.

Applicant argues on pgs. 12-13 regarding claim 1 (similarly claim 9) that Ludwick does not teach selecting a second dispatched vehicle to fulfill the new delivery or pick-up request based on a determination that all of the feasible routes pass through a congestion zone or a low emissions zone and a determination that the first vehicle is not an electric vehicle (this language was previously included in claims 6 and 14 now canceled). 
Examiner respectfully disagrees.  Examiner notes the “if” wording of the claim limitation is different than positively reciting a required step of “determine that all of the feasible routes pass through…” and “determine that the first dispatched vehicle is not an electric vehicle”.  The “if” leaves the limitation open to not requiring these determinations about conditions for identifying a second vehicle for the new request.  Also, based on Laury’s disclosure, the first dispatched vehicle when a new request comes in can be an electric vehicle (see 0021, 0026 – indicates delivery vehicles include gas/fuel powered and battery/electric powered; 0042 – assign delivery mission and update the route based on remaining amount of fuel/charge (which indicates the system knows electric versus non-electric)).  By knowing the first vehicle is electric, this negates the necessity of identifying a second vehicle for a new request based on the limitation’s wording of “if….and that the first dispatched vehicle is not an electric vehicle, identify a second…” 
With respect to making determinations about conditions, Laury does teach making determinations about conditions and making subsequent decisions about the vehicles.  For example, Laury teaches that when certain conditions are satisfied (e.g., with respect to demand) the delivery management system can communicate a zone-assignment adjustment (e.g., a command or information for reassigning the vehicles to a different region and/or relocating a vehicle to a different region) (see 0053).  Laury also teaches routes are evaluated (see 0034, 0076) and that vehicle assignments and routing are made to meet certain criteria such as distance, travel time, fuel/electrical charge, available storage in vehicles, remaining available range (see 0021, 0034, 0097, 0103).  Laury also teaches consideration of traffic conditions (i.e., traffic flow interpreted as traffic congestion) and black-out areas (interpreted as restricted areas or areas to avoid) with routes (see 0034) as well as assigning a new delivery mission or order to another alternative vehicle (see 0074).  Laury’s black-out areas are similar in a way to Applicant’s congestion charge zone or low emissions zone which are also interpreted as restricted areas.  Laury therefore teaches evaluating conditions, including restricted areas, and making corresponding vehicle assignments and routes, including assigning a second vehicle to a new request, that meet certain criteria but not in the context of a congestion charge zone or low emissions zone.  In analogous art of fleet management, Ludwick teaches a fleet management system in which both electric and gas powered vehicles are available (Fig. 5A), users can specify a vehicle type such as electric in their service request (see 0053) and congestion of charge zones (0072-0073) is a factor in making decisions.  Ludwick teaches that the service area is segmented into several zones and a heuristic is used to limit a threshold number of vehicles coming into each zone for charging to avoid causing congestion or a price surge in those zones (0073).  Therefore, Ludwick provides the teaching of consideration of a congestion charge zone in the art of fleet management.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the selecting and routing vehicle teachings of Laury to further include considerations of a congestion charge zone and vehicles types as taught by Ludwick because it provides the benefit of enhanced flexibility when choosing an appropriate vehicle to fulfill a request.  Knowing more about applicable restrictions or constraints enables a fleet management system to make better informed choices which demonstrates flexibility.  Examiner suggests amending the claim language away from using “if”. 

Applicant argues on pgs. 13-14 regarding claims 4 and 5 (similarly claims 12 and 13) and on pgs. 15-16 regarding claims 7 and 8 (similarly claims 15 and 16) that Laury and Ludwick do not teach the claimed rendezvous point and distance limitations.
Examiner respectfully disagrees.  Based on the broadest reasonable interpretation, the rendezvous point with the vehicle overlap is interpreted as more than one vehicle is capable of being used for a request, i.e., there is overlap, and when selecting a vehicle from the possible vehicles and setting the route means a location or “rendezvous point” associated with the delivery missions is set or assigned from those overlapping.  For example, the “rendezvous point” can be one of the locations in the sequence of locations the vehicle traverses for their delivery missions (see 0033, 0040).  There can be one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings of tasks/missions includes based on remaining amount of fuel or the available travel range/distance of the vehicles (see 0033, 0040, 0066).  The claim does not explicitly constrain rendezvous point to a particular definition and is suggestive rather than definitive with the wording of “may be set”.  Examiner suggests amending the claim language away from using “may”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 depend from claim 3 which recites in part “identify a third dispatched vehicle that can fulfil the new delivery or pick-up request based on predetermined criteria.”  Claims 4 and 5 further narrow the “predetermined criteria” but not for the third vehicle.  In the previous listing of claims, “third” vehicle was previously “second” vehicle in claim 3.  It is unclear if the change from “second” to “third” in claim 3 was also supposed to carry through to claims 4 and 5.  For examination purposes, the “second” vehicle in claims 4 and 5 is interpreted as another vehicle different than the first vehicle.  The same issue applies to claims 12 and 13.  Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of managing vehicle dispatches for pick-up/delivery requests.  The limitations that recite an abstract idea are indicated in bold below:
a fleet manager system, the fleet manager system configured to receive logistics data from a controller in each of the commercial vehicles that monitors logistics data comprising loadspace capacity, a delivery / pick-up schedule, location data and, in at least one of the vehicles, a battery charge state, wherein the each of the commercial vehicles is configured to be dispatched by the fleet manager system, and wherein the fleet manager system is configured to: determine a set of feasible routes between a first dispatched vehicle of the fleet of commercial vehicles and a new location associated with a new delivery or pick-up request; determine whether the first dispatched vehicle is an electric vehicle; and if the fleet manager system determines that all of the feasible routes in the set of feasible routes pass through a congestion charge zone or a low emissions zone, and that the first dispatched vehicle is not an electric vehicle, identify a second dispatched vehicle of the fleet of commercial vehicles that can fulfil the new delivery or pick-up request based on predetermined criteria.

The limitations of determining feasible routes and vehicles to fulfill delivery or pick-up requests based on received logistics information falls under the abstract idea subject matter grouping of mental processes because but for a system, recited at a high level of generality, a person can mentally or with pen and paper make such determinations.  These limitations can also fall under the abstract idea subject matter grouping of certain methods of organizing human activity as the limitations pertain to managing or facilitating interactions between users requesting a delivery or pick-up and a service provider dispatching vehicles to fulfill the requests.    
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element of the fleet manager system recited at a high level of generality to receive data and determine routes and vehicles for delivery or pick-up requests and to dispatch those vehicles amounts to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Also, the additional elements of the system receiving logistics data and the controller in the vehicle that monitors logistics data comprising loadspace capacity, a delivery/pick-up schedule, location data and, in at least one of the vehicles, a battery charge state amounts to mere data gathering and is considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s data monitoring/receiving aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea and mere data gathering.  Therefore, the additional elements do not provide an inventive concept.  For the data monitoring/receiving step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional.  This is based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  This is also based on court decisions such as Versata Dev. Gropu, Inc. v. SAP Am., Inc. and OIP Techs (see MPEP 2106.05(d)(II)) which convey that storing and retrieving information in memory is a well-understood, routine and conventional function when it is claimed in a merely generic manner.  In addition, the Alice Corp. and Ultramercial decisions (see MPEP 2106.05(d)(II)) convey that electronic recordkeeping or updating an activity log is a well-understood, routine and conventional function when it is claimed in a merely generic manner.  Applicant’s monitoring logistics data by the controller is viewed as similar functionality to the electronic recordkeeping or updating an activity.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by including additional considerations for managing which vehicles to dispatch where. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.      
 Claims 9-13, 15 and 15 recite limitations similar to those recited in system claims 1-5, 7 and 8 and therefore the same analysis above with respect to claims 1-8 also applies to these claims.
Applicant’s claims are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laury et al US 2019/0228375 A1 (hereinafter “Laury”) in view of Ludwick US 2019/0285425 A1 (hereinafter “Ludwick”).

Regarding claim 1, Laury discloses Laury teaches a data collection system for a fleet of commercial vehicles, the system comprising: 
a fleet manager system, the fleet manager system (Fig. 1, 0016-0018 - delivery management system 100, delivery vehicles 120) configured to receive logistics data from a controller in each of the commercial vehicles that monitors logistics data comprising loadspace capacity, a delivery/pick-up schedule, location data and, in at least one of the vehicles, a battery charge state (0044 - vehicle can communicate the stopping location and status to the delivery management system 100; 0053 - The autonomous delivery vehicle 302 can send information (not shown) back to the delivery management system 100 to update the status of the autonomous delivery vehicle 302, such as by sending current available range or remaining amount of fuel, the vehicle current location 214, status of the cargo system 306 (e.g., loaded cargo, such as for cross-region deliveries, available compartments, etc.); 0021 - vehicle availability, available storage in vehicles, a predetermined wait-time, a demand forecast, vehicle fuel/battery status, payload concerns (e.g., cold/hot prioritization); 0031, 0097), wherein the each of the commercial vehicles is configured to be dispatched by the fleet manager system (Fig. 1, 0016-0018 - delivery management system 100, delivery vehicles 120; 0018 - To manage the fleet, the delivery management system 100 can allocate/move the autonomous delivery vehicles 120 to specific geographic regions (by, e.g., controlling geographic locations of the autonomous delivery vehicles 120), generate delivery routes including one or more pickup locations and one or more delivery locations (e.g., locations corresponding to one or more intended recipients), control the autonomous delivery vehicles 120 to traverse the delivery routes,…), and 
wherein the fleet manager system is configured to: determine a set of feasible routes between a first dispatched vehicle of the fleet of commercial vehicles and a new location associated with a new delivery or pick-up request (0034 – potential routes, 0076; 0028 – order or request from delivery recipient; 0038, 0049 instructions; 0074 – further order/new mission); 
determine whether the first dispatched vehicle is an electric vehicle (0021, 0042).  
Laury fails to explicitly teach the following: if the fleet manager system determines that all of the feasible routes in the set of feasible routes pass through a congestion charge zone or a low emissions zone, and that the first dispatched vehicle is not an electric vehicle, identify a second dispatched vehicle that can fulfil the new delivery or pick-up request based on predetermined criteria.  Laury does teach making determinations about conditions and making subsequent decisions about the vehicles.  For example, Laury teaches that when certain conditions are satisfied (e.g., with respect to demand) the delivery management system can communicate a zone-assignment adjustment (e.g., a command or information for reassigning the vehicles to a different region and/or relocating a vehicle to a different region) (see 0053).  Laury also teaches routes are evaluated (see 0034, 0076) and that vehicle assignments and routing are made to meet certain criteria such as distance, travel time, fuel/electrical charge, available storage in vehicles, remaining available range (see 0021, 0034, 0097, 0103).  Laury also teaches consideration of traffic conditions (i.e., traffic flow interpreted as traffic congestion) and black-out areas (interpreted as restricted areas or areas to avoid) with routes (see 0034) as well as assigning a new delivery mission or order to another alternative vehicle (see 0074).  Laury’s black-out areas are similar in a way to Applicant’s congestion charge zone or low emissions zone which are also interpreted as restricted areas.  Laury therefore teaches evaluating conditions, including restricted areas, and making corresponding vehicle assignments and routes, including assigning a second vehicle to a new request, that meet certain criteria but not in the context of a congestion charge zone or low emissions zone.  In analogous art of fleet management, Ludwick teaches a fleet management system in which both electric and gas powered vehicles are available (Fig. 5A), users can specify a vehicle type such as electric in their service request (see 0053) and congestion of charge zones (0072-0073) is a factor in making decisions.  Ludwick teaches that the service area is segmented into several zones and a heuristic is used to limit a threshold number of vehicles coming into each zone for charging to avoid causing congestion or a price surge in those zones (0073).  Therefore, Ludwick provides the teaching of consideration of a congestion charge zone in the art of fleet management.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the selecting and routing vehicle teachings of Laury to further include considerations of a congestion charge zone and vehicles types as taught by Ludwick because it provides the benefit of enhanced flexibility when choosing an appropriate vehicle to fulfill a request.  Knowing more about applicable restrictions or constraints enables a fleet management system to make better informed choices which demonstrates flexibility.     

Regarding claim 2, Laury in view of Ludwick teaches the elements of claim 1 as shown above and Laury further discloses wherein the fleet manager system is configured to: 
receive the new delivery or pick-up request comprising new cargo data and the new location (0028 – order or request from delivery recipient; 0038, 0049 instructions); 
identify the first dispatched vehicle containing the new cargo for delivery or having sufficient spare load space capacity for pick-up of the new cargo (0031, 0097 – select vehicle based on available cargo space; 0058 – select vehicle; 0042); 
determine whether or not the new location falls within an effective range of the first dispatched vehicle based on logistics data received from the controller of the first dispatched vehicle (0042, 0053 - threshold, 0058 – select vehicle; 0031, 0097); and 
if the fleet manager system determines that the new location falls within the effective range of the first dispatched vehicle, dispatch the first dispatched vehicle to the new location to fulfil the new delivery or pick-up request (0042, 0053 - threshold, 0058 – select vehicle; 0031, 0097). 

Regarding claim 3, Laury in view of Ludwick teaches the elements of claim 2 as shown above and Laury further discloses wherein if the fleet manager system determines that the new location falls outside the effective range of the first dispatched vehicle, the fleet manager system is further configured to: identify a third dispatched vehicle that can fulfil the new delivery or pick-up request based on predetermined criteria (0042, 0053 - threshold, 0058, 0031, 0097 – select vehicle).

Regarding claim 4, Laury in view of Ludwick teaches the elements of claim 3 as shown above and further discloses wherein the predetermined criteria comprises: 
that the effective range of the first dispatched vehicle overlaps with an effective range of the second dispatched vehicle, such that a rendezvous point may be set in the overlap (This is interpreted as more than one vehicle is capable of being used for a request, i.e., there is overlap, and when selecting a vehicle from the possible vehicles and setting the route means a location or “rendezvous point” associated with the request is set or assigned from those overlapping.  For example, the “rendezvous point” can be one of the locations in the sequence of locations the vehicle traverses for their delivery missions (see 0033, 0040).  There can be one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings of tasks/missions includes based on remaining amount of fuel or the available travel range/distance of the vehicles (see 0033, 0040, 0066) (0053 – vehicles provide status of their available range and cargo status and 0027 – vehicles assigned to different delivery regions to perform the delivery missions within the assigned delivery region…therefore there is overlap with the vehicles; 0031 – select one of the vehicles including based on current location relative to the pickup location corresponding to the requested payload…select one closest to pick up location and can also select based on vehicle status such as remaining fuel or available travel range/distance, etc.; 0034 – calculate route from starting point to destination point; 0097 – remaining available range); that the rendezvous point may be set such that the sum of a first distance between the first dispatched vehicle and the rendezvous point, and a second distance between the rendezvous point and (another location) are within the effective range of the first dispatched vehicle (selecting a vehicle and setting the route means the location or “rendezvous point” associated with the delivery missions (0033, 0040) is set or assigned and as part of that process the determinations are based on the amount of fuel, available travel range/distance of the vehicles in the regions or zones…see 0031 – select vehicle based on vehicle status such as remaining amount of fuel, available travel range/distance; 0032-0034 - calculate route from current location to pick up location to destination; 0033, 0040, 0066 – can have one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings or tasks, missions based on remaining amount of fuel or the available travel range/distance of the vehicles; 0025, 0026 – boundaries of delivery regions for vehicle based on resting locations and pickup locations, i.e., further showing that there are effective ranges of the vehicles); that the rendezvous point may be set such that the sum of a third distance between the second vehicle and the rendezvous point, a fourth distance between the rendezvous point and the new location, and a fifth distance between the new location and (another location), is within the effective range of the second dispatched vehicle (see preceding limitation and citations with respect to the first dispatched vehicle); and that the second dispatched vehicle has sufficient spare loadspace capacity to accommodate the new cargo (0031, 0097 – select vehicle based on available cargo space)
Laury fails to teach factoring in a comparison of distance for first and second vehicles for charging locations. However, in analogous art, Ludwick teaches a system for managing fleet vehicles in which an appropriate vehicle is selected for a task trip including making decisions based on distances, destinations/locations, charger locations and charge status (0068, 0070, 0077, 0081, Fig. 8).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the fleet management teachings of Laury to include additional vehicle considerations such as distance to charging stations as taught by Ludwick because such additional considerations provide the benefit of being able to handle different distance scenarios and select appropriate vehicles.

Regarding claim 5, Laury in view of Ludwick teaches the elements of claim 3 as shown above and further discloses wherein the predetermined criteria comprises: 
that the effective range of the first dispatched vehicle overlaps with an effective range of the second dispatched vehicle, such that a rendezvous point may be set in the overlap (This is interpreted as more than one vehicle is capable of being used for a request, i.e., there is overlap, and when selecting a vehicle from the possible vehicles and setting the route means a location or “rendezvous point” associated with the request is set or assigned from those overlapping.  For example, the “rendezvous point” can be one of the locations in the sequence of locations the vehicle traverses for their delivery missions (see 0033, 0040).  There can be one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings of tasks/missions includes based on remaining amount of fuel or the available travel range/distance of the vehicles (see 0033, 0040, 0066) (0053 – vehicles provide status of their available range and cargo status and 0027 – vehicles assigned to different delivery regions to perform the delivery missions within the assigned delivery region…therefore there is overlap with the vehicles; 0031 – select one of the vehicles including based on current location relative to the pickup location corresponding to the requested payload…select one closest to pick up location and can also select based on vehicle status such as remaining fuel or available travel range/distance, etc.; 0034 – calculate route from starting point to destination point; 0097 – remaining available range); that the rendezvous point may be set such that the sum of a first distance between the first dispatched vehicle and the rendezvous point, and a second distance between the rendezvous point and (another location) are within the effective range of the first dispatched vehicle (selecting a vehicle and setting the route means the location or “rendezvous point” associated with the delivery missions (0033, 0040) is set or assigned and as part of that process the determinations are based on the amount of fuel, available travel range/distance of the vehicles in the regions or zones…see 0031 – select vehicle based on vehicle status such as remaining amount of fuel, available travel range/distance; 0032-0034 - calculate route from current location to pick up location to destination; 0033, 0040, 0066 – can have one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings or tasks, missions based on remaining amount of fuel or the available travel range/distance of the vehicles; 0025, 0026 – boundaries of delivery regions for vehicle based on resting locations and pickup locations, i.e., further showing that there are effective ranges of the vehicles); that the rendezvous point may be set such that the sum of a third distance between the second vehicle and the new location, a fourth distance between the new location and the rendezvous point, and a fifth distance between the rendezvous point and (another location), is within the effective range of the second dispatched vehicle (see preceding limitation and citations with respect to the first dispatched vehicle); and that the second dispatched vehicle has sufficient spare loadspace capacity to accommodate the new cargo (0031, 0097 – select vehicle based on available cargo space).
Laury fails to teach factoring in a comparison of distance for first and second vehicles for charging locations. However, in analogous art, Ludwick teaches a system for managing fleet vehicles in which an appropriate vehicle is selected for a task trip including making decisions based on distances, destinations/locations, charger locations and charge status (0068, 0070, 0077, 0081, Fig. 8).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the fleet management teachings of Laury to include additional vehicle considerations such as distance to charging stations as taught by Ludwick because such additional considerations provide the benefit of being able to handle different distance scenarios and select appropriate vehicles.  
  
Regarding claim 7, Laury in view of Ludwick teaches the elements of claim 1 as shown above and further discloses wherein the predetermined criteria comprises: 
that the effective range of the first dispatched vehicle overlaps with an effective range of the second dispatched vehicle, such that a rendezvous point may be set in the overlap (This is interpreted as more than one vehicle is capable of being used for a request, i.e., there is overlap, and when selecting a vehicle from the possible vehicles and setting the route means a location or “rendezvous point” associated with the request is set or assigned from those overlapping.  For example, the “rendezvous point” can be one of the locations in the sequence of locations the vehicle traverses for their delivery missions (see 0033, 0040).  There can be one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings of tasks/missions includes based on remaining amount of fuel or the available travel range/distance of the vehicles (see 0033, 0040, 0066) (0053 – vehicles provide status of their available range and cargo status and 0027 – vehicles assigned to different delivery regions to perform the delivery missions within the assigned delivery region…therefore there is overlap with the vehicles; 0031 – select one of the vehicles including based on current location relative to the pickup location corresponding to the requested payload…select one closest to pick up location and can also select based on vehicle status such as remaining fuel or available travel range/distance, etc.; 0034 – calculate route from starting point to destination point; 0097 – remaining available range); that the rendezvous point may be set such that a first distance between the first dispatched vehicle and the rendezvous point is within the effective range of the first dispatched vehicle (selecting a vehicle and setting the route means the location or “rendezvous point” associated with the delivery missions (0033, 0040) is set or assigned and as part of that process the determinations are based on the amount of fuel, available travel range/distance of the vehicles in the regions or zones…see 0031 – select vehicle based on vehicle status such as remaining amount of fuel, available travel range/distance; 0032-0034 - calculate route from current location to pick up location to destination; 0033, 0040, 0066 – can have one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings or tasks, missions based on remaining amount of fuel or the available travel range/distance of the vehicles; 0025, 0026 – boundaries of delivery regions for vehicle based on resting locations and pickup locations, i.e., further showing that there are effective ranges of the vehicles); that the rendezvous point may be set such that the sum of a second distance between the second vehicle and the rendezvous point, a third distance between the rendezvous point and the new location, and a fourth distance between the new location and (another location), is within the effective range of the second dispatched vehicle (see preceding limitation and citations with respect to the first dispatched vehicle); and that the second dispatched vehicle has sufficient spare loadspace capacity to accommodate the new cargo (0031, 0097 – select vehicle based on available cargo space)
Laury fails to teach factoring in a comparison of distance for the second vehicle for charging locations. However, in analogous art, Ludwick teaches a system for managing fleet vehicles in which an appropriate vehicle is selected for a task trip including making decisions based on distances, destinations/locations, charger locations and charge status (0068, 0070, 0077, 0081, Fig. 8).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the fleet management teachings of Laury to include additional vehicle considerations such as distance to charging stations as taught by Ludwick because such additional considerations provide the benefit of being able to handle different distance scenarios and select appropriate vehicles.

Regarding claim 8, Laury in view of Ludwick teaches the elements of claim 1 as shown above and further discloses wherein the predetermined criteria comprises: 
that the effective range of the first dispatched vehicle overlaps with an effective range of the second dispatched vehicle, such that a rendezvous point may be set in the overlap (This is interpreted as more than one vehicle is capable of being used for a request, i.e., there is overlap, and when selecting a vehicle from the possible vehicles and setting the route means a location or “rendezvous point” associated with the request is set or assigned from those overlapping.  For example, the “rendezvous point” can be one of the locations in the sequence of locations the vehicle traverses for their delivery missions (see 0033, 0040).  There can be one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings of tasks/missions includes based on remaining amount of fuel or the available travel range/distance of the vehicles (see 0033, 0040, 0066) (0053 – vehicles provide status of their available range and cargo status and 0027 – vehicles assigned to different delivery regions to perform the delivery missions within the assigned delivery region…therefore there is overlap with the vehicles; 0031 – select one of the vehicles including based on current location relative to the pickup location corresponding to the requested payload…select one closest to pick up location and can also select based on vehicle status such as remaining fuel or available travel range/distance, etc.; 0034 – calculate route from starting point to destination point; 0097 – remaining available range); that the rendezvous point may be set such that a first distance between the first dispatched vehicle and the rendezvous point is within the effective range of the first dispatched vehicle (selecting a vehicle and setting the route means a location or “rendezvous point” associated with the delivery missions (0033, 0040) is set or assigned and as part of that process the determinations are based on the amount of fuel, available travel range/distance of the vehicles in the regions or zones…see 0031 – select vehicle based on vehicle status such as remaining amount of fuel, available travel range/distance; 0032-0034 - calculate route from current location to pick up location to destination; 0033, 0040, 0066 – can have one or more pick up and delivery and resting locations in various sequences for one vehicle’s delivery route and evaluating those sequences, groupings or tasks, missions based on remaining amount of fuel or the available travel range/distance of the vehicles; 0025, 0026 – boundaries of delivery regions for vehicle based on resting locations and pickup locations, i.e., further showing that there are effective ranges of the vehicles); that the rendezvous point may be set such that the sum of a second distance between the second vehicle and the new location, a third distance between the new location and the rendezvous point, and a fourth distance between the rendezvous point and (another location), is within the effective range of the second dispatched vehicle (see preceding limitation and citations with respect to the first dispatched vehicle); and that the second dispatched vehicle has sufficient spare loadspace capacity to accommodate the new cargo (0031, 0097 – select vehicle based on available cargo space)
Laury fails to teach factoring in a comparison of distance for the second vehicle for charging locations. However, in analogous art, Ludwick teaches a system for managing fleet vehicles in which an appropriate vehicle is selected for a task trip including making decisions based on distances, destinations/locations, charger locations and charge status (0068, 0070, 0077, 0081, Fig. 8).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the fleet management teachings of Laury to include additional vehicle considerations such as distance to charging stations as taught by Ludwick because such additional considerations provide the benefit of being able to handle different distance scenarios and select appropriate vehicles.

Claims 9-13 and 15-16, directed to a method, recite limitations substantially similar to those recited in claims 1-5 and 7-8.  Since Laury in view of Ludwick teaches the elements of claims 1-5 and 7-8, the same art and rationale also apply to claims 9-13 and 15-16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kovacek et al. US 2020/0317223 Vehicle Fleet Management Having a Hierarchy of Priority Factors (0056 – priority factors comprise compliance with emissions limits);
Brady et al. US 10,310,499 B1 Distributed Production of Items From Locally Sourced Materials Using Autonomous Vehicles (col. 6:14-51 - vehicles may meet at a common location or rendezvous point).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683